Mr. Justice Burnett
delivered the following dissenting opinion:
As against the demurrer to the answer in this case, Mr. Justice Harris has pointed out very clearly that it is a good defense to say that the amount of the occupation tax in question is so great as to be confiscatory, and hence that the court will enjoin its collection. On this ground I concur in the result of the opinion, but withhold my assent to the conclusion that an ordinance of the hind is not under any circumstances a permissible exercise of the authority conferred upon, the council by subdivision 21 of Section 73 of the charter.
Mr. Chief Justice Moore concurs in this opinion.